PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7442


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

SPENCER PETERS, a/k/a Smoke,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00186-REP-RCY-2)


Argued:   September 23, 2016            Decided:   December 12, 2016


Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit
Judges.


Affirmed by published opinion.          Judge Wilkinson wrote the
majority opinion, in which Judge        Diaz joined.   Chief Judge
Gregory wrote a dissenting opinion.


ARGUED: Caroline Swift Platt, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant.    Peter Sinclair
Duffey, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.    ON BRIEF: Geremy C. Kamens, Federal
Public   Defender,  Alexandria,   Virginia, Robert   J.  Wagner,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Richmond, Virginia, for Appellant.    Dana J. Boente,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.
WILKINSON, Circuit Judge:

     Spencer Peters appeals the district court’s denial of his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). A

jury convicted Peters of both conspiracy to distribute 50 grams

or more of cocaine base, or “crack,” and a related firearms

conspiracy. Given the quantity of cocaine base attributable to

Peters,    the     district    court    applied    the    maximum      base   offense

level     for      drug-trafficking       crimes       under     the     Sentencing

Guidelines.        Peters      ultimately        received      480      months      of

imprisonment.

     After        Guidelines    Amendment       782    increased       the    minimum

quantity     of    cocaine     base    associated      with    the   maximum      base

offense level to 25.2 kilograms, Peters moved for a sentence

reduction    under     §    3582(c)(2).    The    district     court     denied    the

motion, concluding that “the quantity of controlled substance in

the offense of conviction renders the defendant ineligible for a

reduction of sentence.” J.A. 748. On appeal, Peters argues that

the district court erred by failing to explain its eligibility

determination        in     sufficient        detail     and   by      finding     him

responsible for at least 25.2 kilograms of cocaine base. For the

reasons that follow, we affirm.

                                          I.

                                          A.



                                          2
       We    first       set    forth    the     general       statutory         framework       for

deciding sentence reductions. Ordinarily, of course, a sentence

is final. 18 U.S.C. § 3582(c) (2012). Recognizing a discrete

exception to the general rule of sentencing finality, section

3582(c)(2)         allows        reductions          to    a     defendant’s          term        of

imprisonment to give the defendant “the benefit of later enacted

adjustments         to    the     judgments         reflected       in     the    Guidelines.”

Dillon       v.    United       States,       560     U.S.     817,        828    (2010);        see

§     3582(c)(2).         Section        3582(c)(2),         the     Supreme        Court        has

explained, permits “only a limited adjustment to an otherwise

final       sentence      and     not    a    plenary      resentencing           proceeding.”

Dillon, 560 U.S. at 826. This court has noted that § 3582(c)(2)

does not allow “a do-over of an original sentencing proceeding,”

in    which       the    defendant       is     “cloaked       in    rights       mandated       by

statutory law and the Constitution.” United States v. Legree,

205 F.3d 724, 730 (4th Cir. 2000) (quoting United States v.

Tidwell, 178 F.3d 946, 949 (7th Cir. 1999)).

       To decide whether to reduce a defendant’s sentence under

§ 3582(c)(2), courts conduct a “two-step inquiry.” Dillon, 560

U.S. at 826; United States v. Williams, 808 F.3d 253, 257 (4th

Cir.    2015).       First,       a     court    must     determine         the    defendant’s

eligibility. Section 3582(c)(2) permits a reduction only if (1)

the     defendant’s            “term     of     imprisonment         [was]        based     on    a

sentencing        range        that    has    subsequently          been    lowered       by     the

                                                 3
Sentencing     Commission,”         and      (2)     the     reduction       “is    consistent

with    applicable         policy     statements           issued     by     the    Sentencing

Commission.”        §    3582(c)(2).        Second,        the   court       may    grant    the

authorized reduction “after considering the factors set forth in

section 3553(a) to the extent that they are applicable.” Id.;

see    18   U.S.C.        §   3553(a)       (2012).        The   ultimate         decision    of

“[w]hether to reduce a sentence and to what extent” is committed

to the district court’s discretion. United States v. Smalls, 720

F.3d 193, 195 (4th Cir. 2013); see Legree, 205 F.3d at 727.

       The Guidelines policy statement implementing the statute,

Guidelines     §    1B1.10,      spells       out     the    process        for    determining

whether an amendment lowers a defendant’s sentencing range. See

U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10 (2014).

Courts “shall substitute . . . the amendments . . . for the

corresponding guideline provisions that were applied when the

defendant     was       sentenced     and     shall     leave        all    other    guideline

application decisions unaffected.” Id. § 1B1.10(b)(1). Section

1B1.10      also        functions     as     a       gatekeeper,           specifying      which

Guidelines amendments apply retroactively and thus may give rise

to     a     sentence           reduction            under       §     3582(c)(2).           Id.

§ 1B1.10(a)(2)(A), (d).

                                              B.

       Motions under § 3582(c)(2) must be based on an amendment to

the    Guidelines.        See   id.     §    1B1.10(a)(1).           Following       the     Fair

                                                 4
Sentencing Act of 2010, the Sentencing Commission amended the

Guidelines with respect to cocaine base offenses.

      For drug-trafficking crimes in general, a defendant’s base

offense     level    depends      on    the       type    of    drug     and    the     amount

attributable to the defendant. See U.S.S.G. § 2D1.1(a)(5), (c)

(2015).     The     Drug     Quantity    Table           specifies      particular       base

offense     levels    for    quantity     ranges         of    various       drugs,    with   a

maximum of 38 levels. Id. § 2D1.1(c).

      The Sentencing Commission revised the Drug Quantity Table

after Congress enacted the Fair Sentencing Act. To alleviate the

severe sentencing disparity between crack and powder cocaine,

the   Act     reduced       the   statutory         penalties        for      cocaine    base

offenses. Fair Sentencing Act of 2010 § 2, Pub. L. No. 111-220,

124   Stat.    2372,    2372      (codified        at    21    U.S.C.    §     841    (2012)).

Accordingly, Guidelines Amendments 750 and 782 lowered the base

offense levels assigned to different amounts of cocaine base.

The Commission made both amendments retroactive. See U.S.S.G.

§ 1B1.10(d).

      Amendment      750     increased    the       minimum      quantity       of     cocaine

base necessary to trigger the maximum base offense level from

4.5 to 8.4 kilograms. U.S.S.G. app. C, amend. 750 (effective

Nov. 1, 2011). Amendment 782 again raised the requisite amount

of cocaine base from 8.4 to 25.2 kilograms. U.S.S.G. supp. app.

C, amend. 782 (effective Nov. 1, 2014).

                                              5
      For defendants responsible for at least 25.2 kilograms of

cocaine     base,    Amendment     782    has    no    effect;    the   maximum   base

offense level (38 levels) still applies. Defendants accountable

for more than 8.4 but less than 25.2 kilograms of the drug,

however, will receive a base offense level of 36 levels.

                                          II.

        The appellant Spencer Peters was indicted in 2008 along

with his brother Terrence Peters and their associate Clifford

Noel. 1 The two-count superseding indictment charged them with

conspiring to distribute 50 grams or more of cocaine base (Count

One) as well as conspiring to possess firearms in furtherance of

a drug-trafficking offense (Count Two). The indictment alleged

that these conspiracies lasted nearly a decade, beginning around

January 2000 and ending around February 2008.

      At    trial,     the   government         presented     numerous    witnesses,

including     former    confederates,       law       enforcement   officials,    and

individuals who purchased cocaine base from Peters and members

of   his   organization.      The    evidence         indicated   that   Peters    was

second only to his brother, Terrence, in the conspiracy’s multi-

layer     hierarchy    and   led    the   group       when   Terrence    was   absent.

Although Peters was incarcerated for a period in 2003 and again

from May 2005 onward, witnesses explained that Peters stayed in

      1We refer to the appellant Spencer Peters as “Peters.” When
discussing his brother, we use “Terrence” or “Terrence Peters.”


                                           6
contact      with    members        of   the     conspiracy      while      in    prison   and

attempted to recruit a fellow inmate.

       According         to   the    government’s        witnesses,      members      of   the

crack-distribution            ring,      including       Peters,      regularly      traveled

from     Richmond,         Virginia       to     New     York    to    purchase       cocaine

hydrochloride, or “powder cocaine.” They usually bought one to

two kilograms per trip. The group used two vehicles for these

missions. Peters transported the drugs back to Richmond in his

car,   which       was    specially          outfitted    with     hidden    compartments.

Terrence      drove      ahead      in   a    separate      vehicle    to    look    out   for

police       and    warn      his    brother.        Upon    returning       to     Richmond,

Terrence converted the powder cocaine into crack.

       The    group       distributed          crack     through      multiple      channels,

using a dedicated house as home base. Witnesses testified that

the    traffickers,           including         Peters,      sold      cocaine      base   to

individual         users      and    drug       dealers,      mostly     for      money    but

sometimes      for       firearms.       One     witness     estimated       that     he   had

purchased a total of 1 to 1.5 kilograms of crack from the group.

Peters also supplied his subordinates with cocaine base to sell

on consignment. At one point, the conspirators began working in

shifts, retailing crack 24/7 from their house and serving 40 to

50 customers on an average day. The group later shifted to a

wholesale model in which it primarily sold cocaine base to mid-

level dealers.

                                                 7
      The jury convicted Peters, his brother, and Noel in 2009.

At sentencing, the government argued that “a highly conservative

estimate of the attributable drug weight in this case exceeds

150   kilograms.”    J.A.   596.    At       Terrence’s    sentencing       hearing,

which directly preceded Spencer’s, the district court observed:

“The Government’s estimate of 150 kilograms is not off the mark

. . . based on the evidence in the case of which there was ample

amount and corroborated in every respect.” J.A. 630.

      Under the Drug Quantity Table in effect when Peters was

sentenced, defendants responsible for 4.5 or more kilograms of

cocaine base received the maximum, 38-level base offense level.

U.S.S.G. § 2D1.1(c) (2008). Peters’s presentence investigation

report (PSR) attributed at least 4.5 kilograms of crack to him.

The PSR summarized the key facts supporting this finding:

      Testimony showed that the members were bringing 1 to 2
      kilograms of cocaine hydrochloride from New York to
      Richmond on a weekly basis. While there were time
      periods that no drugs were brought from New York due
      to members being jailed or out of town, the extended
      period of the conspiracy makes it clear that the total
      amount of cocaine base trafficked by the conspiracy
      members would be well in excess of 4.5 kilograms.

J.A. 756. The district court adopted the PSR.

      The   PSR   also   recommended     that     Peters    receive     a    2-level

enhancement for possessing a firearm and a 3-level enhancement

as a manager or supervisor of a drug conspiracy involving at

least   five   participants.   At    Peters’s       sentencing    hearing,       the


                                         8
district court characterized Peters as the “acting CEO when the

CEO was gone.” J.A. 644. The court noted that Peters “supervised

the business [and] the subordinates” and “helped recruit new

members to the organization.” Id.

       Peters’s     adjusted    offense        level     of   43   and    his    criminal

history category of I yielded an advisory Guidelines sentencing

range of life in prison. Because of a prior drug offense, his

statutory mandatory minimum sentence was 20 years.

       Attuned to Peters’s individual role in the offense, the

district court concluded that “[a] sentence of life imprisonment

is greater than necessary to effectuate the goals set forth in

Sec.    3553(a).”      J.A.     787.    The         court     varied     downward     and

ultimately sentenced Peters to 480 months of imprisonment for

Count One and 240 months of imprisonment for Count Two, to run

concurrently.       This   court    upheld       the   conviction        and     sentence.

United States v. Peters, 392 F. App’x 161 (4th Cir. 2010).

       In   2013,   Peters     filed    his      first      motion     for   a   sentence

reduction     under    §    3582(c)(2).        He    argued    that      Amendment    750

lowered     his   sentencing       range    by      raising    the     crack     quantity

threshold for the maximum base offense level to 8.4 kilograms.

The    district     court      denied      Peters’s         motion,      stating:    “The

quantity of controlled substance in the offense of conviction

renders the defendant ineligible for a sentence reduction, but,

even if he were eligible, the Court would decline to [reduce his

                                           9
sentence]   because    .   .   .   the     originally    imposed    sentence   is

appropriate.” J.A. 717-18. This court affirmed. United States v.

Peters, 576 F. App’x 209 (4th Cir. 2014).

     In 2015, Peters again sought a sentence reduction under

§ 3582(c)(2), this time relying on Amendment 782. The Probation

Office   recommended       that      the      district   court     find   Peters

ineligible because Peters was responsible for more than 25.2

kilograms of cocaine base. As before, the district court denied

the motion:

     Having   considered    the   defendant’s   [motion],   the
     Government’s response thereto and the reply, the
     record, the presentence report, the [recommendation
     of] the Probation Office and all other applicable
     requirements of law, it is hereby ORDERED that the
     defendant’s [motion] is denied because the quantity of
     controlled substance in the offense of conviction
     renders the defendant ineligible for a reduction of
     sentence   under   the    retroactive   crack   amendment,
     Amendment 782.

J.A. 748. Because the district court found Peters ineligible at

the first step of the § 3582(c)(2) inquiry, the court did not

reach the discretionary second step.

     This appeal followed.

                                      III.

     Peters’s eligibility for a sentence reduction turns solely

on whether he is responsible for at least 25.2 kilograms of

cocaine base. If so, he still receives the maximum base offense

level,   and   Amendment       782    does      not   alter   his    Guidelines


                                         10
sentencing range--thus precluding him from a sentence reduction

under § 3582(c)(2).

       Peters challenges the district court’s denial of his motion

on two grounds. First, Peters asserts that the district court

did not adequately explain why it found him ineligible. Second,

he argues that any finding attributing 25.2 or more kilograms of

cocaine base to him is clearly erroneous.

       We review a district court’s decision to grant or deny a

sentence-reduction           motion    under         §    3582(c)(2)       for    abuse     of

discretion.       Smalls,     720   F.3d        at   195.    We   review    the    district

court’s ruling as to the scope of its legal authority under

§ 3582(c)(2) de novo. United States v. Mann, 709 F.3d 301, 304

(4th   Cir.   2013).      Finally,         we    review      factual    determinations,

including the attributable drug quantity, for clear error. Id.

                                                A.

       At   the    outset,     we     note      that      district     courts     may     make

additional        findings    on    the      drug        quantities    attributable        to

defendants in § 3582(c)(2) proceedings. Such findings must be

supported by the record and consistent with earlier findings.

       The eligibility inquiry contemplated by § 3582(c)(2) may

even   require      the     court     to    supplement        its     findings     in     some

circumstances. Section 3582(c)(2) instructs courts to determine

whether a retroactive Guidelines amendment lowers a defendant’s

sentencing range. For an amendment to the Drug Quantity Table,

                                                11
this analysis hinges on whether the drug quantity attributable

to the defendant exceeds or falls below the revised quantity

threshold. This inquiry is straightforward where the sentencing

court found the defendant responsible for a precise amount (such

as “X kilograms”). But sentencing courts sometimes attribute a

range     of    quantities         (such     as     “at    least       X    kilograms”)       to

defendants.         In     these     circumstances,           a     court         deciding     a

§ 3582(c)(2) motion may need to identify the attributable drug

quantity       with      more    precision     to    compare      it       against    the    new

quantity threshold.

     In    United         States    v.     Mann,     we    declined        to     address    the

question       of     whether       district        courts    may      supplement       their

findings on attributable drug quantities. Id. at 306. We noted,

however,       that       “our     sister    circuits        agree         that     additional

findings lie within a sentencing court’s discretion.” Id. The

Seventh Circuit, for example, held that

     nothing prevents the court from making new findings
     that are supported by the record and not inconsistent
     with the findings made in the original sentencing
     determination. Indeed, new findings may be necessary
     where, as here, the retroactive amendment to the
     guidelines    altered    the   relevant    drug-quantity
     thresholds   for   determining  the   defendant's   base
     offense level.

United States v. Hall, 600 F.3d 872, 876 (7th Cir. 2010). The

Eleventh Circuit also elaborated on the power of courts to make

additional       findings        consistent         with     earlier        ones:    “[I]f     a


                                              12
district      court   found    during       the     original         sentence         proceeding

that ‘at least X kilograms’ were attributable to the defendant,

it   may    not    find   .    .    .    that     ‘less       than     X       kilograms’     were

attributable; it may, however, find attributable X kilograms, or

2X kilograms, or 10X kilograms.” United States v. Hamilton, 715

F.3d 328, 340 (11th Cir. 2013).

       Other courts of appeals have reached the same conclusion.

See United States v. Wyche, 741 F.3d 1284, 1293 (D.C. Cir. 2014)

(“If the original sentencing court failed to make a specific

drug-quantity calculation, the resentencing court may have to

make    its    own    quantity          finding     in     order          to    determine      the

defendant’s       guideline        range.”);      United        States         v.   Battle,    706

F.3d 1313, 1319 (10th Cir. 2013) (“[A] district court may look

to its previous findings . . . to make supplemental calculations

of   drug     quantity    at       resentencing          if     such       calculations       are

necessary . . . .”); United States v. Moore, 706 F.3d 926, 929

(8th Cir. 2013) (“[Section] 1B1.10(b)(1) not only permits, but

may often require, district courts to make findings necessary to

resolve § 3582(c)(2) motions.”); United States v. Moore, 582

F.3d 641, 646 (6th Cir. 2009) (“We do not agree . . . that the

district      court’s     previous         determination             of    ‘more      than     1.5

kilograms’        means   that      it     cannot        also    find          more   than     4.5

kilograms.”).



                                             13
       We now join our sister circuits in holding that a district

court     may      make       additional    findings      on    the     drug    quantity

attributable        to    a    defendant.     Such    findings    cannot       contradict

earlier ones and must be supported by the record.

       Here, the district court properly supplemented its earlier

findings on the quantity of cocaine base attributable to Peters.

The court initially attributed at least 4.5 kilograms of cocaine

base to Peters. The court later found Peters ineligible for a

sentence reduction based on Amendment 750, which benefited only

defendants responsible for less than 8.4 kilograms of crack.

Amendment 782 would lower Peters’s base offense level (and thus

his sentencing range) only if he were accountable for less than

25.2 kilograms of cocaine base. It would have been impossible

for the district court to determine Peters’s eligibility for a

reduction without supplementing its previous attribution of at

least 8.4 kilograms of cocaine base. In denying Peters’s motion

on     eligibility        grounds,      the       court   implicitly         found     him

responsible for at least 25.2 kilograms of cocaine base. This

finding      was    consistent       with    the     earlier    ones    and,     for   the

reasons that follow, was not clearly erroneous.

                                             B.

       The question of “whether a court ruling on a § 3582(c)(2)

motion must provide an individualized explanation is one of law

that    we   consider         de   novo.”   Smalls,    720     F.3d    at   195.   Peters

                                             14
argues that the district court did not adequately explain why he

was   ineligible.     Specifically,      Peters      contends    that   the    court

erred by failing to make “specific findings of fact showing how

it concluded that [he] [wa]s ineligible due to drug quantity,”

Br. of Appellant at 8, and by failing to specify “the scope of

the relevant conduct for which he can be held accountable,” id.

at 21.

      As a threshold matter, there can be no dispute that the

district    court      found      Peters      ineligible     because      he     was

responsible for at least 25.2 kilograms of cocaine base. The

court explained that “the quantity of controlled substance in

the   offense    of   conviction    renders     the    defendant    ineligible.”

J.A. 748. Although the court did not expressly attribute 25.2

kilograms   of    cocaine   base    to     Peters,    his   eligibility       turned

solely on whether he was responsible for at least that amount.

See Br. of Appellant at 8. Contrary to Peters’s assertion, logic

and common sense indicate the “basis [on which] the district

court concluded that Mr. Peters was ineligible.” Reply Br. of

Appellant at 6-7.

      Moreover the “limited nature of § 3582(c)(2) proceedings,”

Dillon, 560 U.S. at 827, contrasted with plenary sentencing or

resentencing proceedings, gives district courts more leeway in

articulating     reasons    for    granting      or    denying    motions      under

§ 3582(c)(2). In an ordinary sentencing proceeding, the district

                                         15
court “must place on the record an ‘individualized assessment’

based on the particular facts of the case before it.” United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting

Gall v. United States, 552 U.S. 38, 50 (2007)). The court must

“adequately explain the chosen sentence to allow for meaningful

appellate      review       and   to     promote    the        perception         of   fair

sentencing.” Gall, 552 U.S. at 50.

       For   motions     under    §     3582(c)(2),      however,         “we   presume    a

district court . . . has considered the 18 U.S.C. § 3553(a)

factors      [under     the    discretionary       step]       and    other     pertinent

matters before it.” Smalls, 720 F.3d at 195-96. As we explained

in Legree, “[a] court need not engage in ritualistic incantation

in order to establish its consideration of a legal issue. It is

sufficient if . . . the district court rules on issues that have

been    fully        presented     for     determination.            Consideration        is

implicit in the court’s ultimate ruling.” Legree, 205 F.3d at

728 (quoting United States v. Davis, 53 F.3d 638, 642 (4th Cir.

1995)).      “[I]n    the     absence    of    evidence    a    court      neglected      to

consider relevant factors,” we confirmed in Smalls, “the court

does not err in failing to provide a full explanation for its

§ 3582(c)(2) decision.” Smalls, 720 F.3d at 196.

       Like our precedents, the text of § 3582(c)(2) reflects the

“fundamental         differences        between    sentencing             and   sentence-

modification         proceedings.”       Dillon,   560     U.S.      at    830.    Section

                                              16
3582(c)(2) directs courts to § 3553(a) but not § 3553(c), which

requires     courts           to        give    reasons      for     imposing      particular

sentences “at the time of sentencing.” § 3553(c).

     In short, Legree and Smalls control here. The defendants in

those cases argued that the district courts erred by failing to

“articulate        on    the        record       the     precise     reasons”      for    their

conclusions. Legree, 205 F.3d at 727. So did the defendant in

United States v. Stewart. 595 F.3d 197, 199 n.2 (4th Cir. 2010).

But “[w]e held directly to the contrary” in Legree and Smalls,

id., and we must do so here.

     The     district              court’s        order     denying       Peters’s        motion

contained more detail than the ones we upheld in Legree and

Smalls. The district court in Legree “provided no individualized

explanation in support of its decision.” Smalls, 720 F.3d at

196. Its order stated: “[The] Amendment . . . does not create a

mandatory    right           to    reduction       of     sentence      for    defendant.     On

consideration           of        the     matter,        this   court         concludes     that

defendant’s     sentence             was       correct    and   that     no     reduction    is

appropriate.” Order, United States v. Legree, No. 5:93-cr-92-PMD

(D.S.C. Sept. 30, 1997). The defendant in Smalls unsuccessfully

appealed     the    district             court’s        decision   to    grant     a     limited

reduction.     Smalls,             720    F.3d     at    194-95.     That      court’s     order

declared, “In granting this motion, the court has considered the



                                                  17
factors set forth in 18 U.S.C. § 3553(a).” Id. at 195 (quoting

the district court).

      Here the district court clarified that it denied Peters’s

motion    because   he        was   ineligible.    The    court        also   noted    the

factual and legal sources on which it relied: “the defendant’s

[motion], the Government’s response thereto and the reply, the

record,    the   presentence         report,   the    [recommendation           of]    the

Probation Office and all other applicable requirements of law.”

J.A. 748.

      Peters argues that the presumption we endorsed in Legree

and   reiterated         in     Smalls    applies        only     to     the        second,

discretionary step of the § 3582(c)(2) inquiry. We can discern

in Legree and Smalls no such limitation. These decisions were

grounded in the nature of a § 3582(c)(2) proceeding, not in some

supposed distinction between the first and second steps of the

inquiry. See Smalls, 720 F.3d at 198.

      Peters offers no evidence to rebut the presumption that the

district    court        considered      the      relevant       facts        and    legal

principles.      Where    a     full   sentencing     has       been    held    and    the

defendants’ objections raised and entertained, there is simply

no reason to replay the ground. Though it is not required, it

will often be the case that the judge hearing the § 3582(c)(2)

motion will have prior familiarity with the defendant and may

even have conducted the original sentencing. See Smalls, 720

                                          18
F.3d at 196; Legree, 205 F.3d at 729. Here, for example, the

district    court   was    “intimate[ly]         familiar[]    with    [Peters’s]

case.” Legree, 205 F.3d at 729. The court oversaw the trial, the

sentencing, and Peter’s prior motions under 28 U.S.C. § 2255 and

§ 3582(c)(2). It cannot be claimed that Peters was procedurally

shortchanged or his motion decided by a court unfamiliar with

the depth of his involvement in the conspiracy.

       Of course, it is always permissible for district courts, in

resolving    motions      under    §    3582(c)(2),      to    offer     whatever

explanation they find fitting. A fuller explanation is generally

preferable to an abbreviated one. But, under this court’s clear

precedents, “[n]o greater specificity was required.” Id. at 729

n.3.

                                        C.

       Finally,   the   district       court’s    finding     that    Peters   was

responsible for at least 25.2 kilograms of cocaine base was not

clearly erroneous. See Mann, 709 F.3d at 304. Under Guidelines

§ 1B1.3, a defendant’s relevant conduct determines which base

offense level applies when the Guidelines specify more than one.

U.S.S.G. § 1B1.3(a) (2015). Courts must assess relevant conduct

on an individual basis. Id. For drug conspiracies, a defendant

is accountable for

       all quantities of contraband with which he was
       directly involved and . . . all quantities of
       contraband that were involved in transactions carried

                                        19
       out by other participants, if those transactions were
       within the scope of, and in furtherance of, the
       jointly    undertaken   criminal    activity  and were
       reasonably    foreseeable   in   connection  with that
       criminal activity.

§ 1B1.3 cmt. n.3(D) (describing how Guidelines § 1B1.3(a)(1)

applies to “offenses involving contraband (including controlled

substances)”).

       The district court did not commit clear error in finding

Peters responsible for at least 25.2 kilograms of cocaine base

under    Guidelines    §    1B1.3.   Peters    helped   lead        a     criminal

enterprise that manufactured and sold high volumes of crack for

the better part of a decade. The district court’s finding was

not a close call.

       Peters received a 3-level enhancement for serving in the

organization     as   his   brother’s     second-in-command.        The    record

indicates that Peters was intimately familiar with the group’s

business model and deeply involved in its day-to-day operations.

He was responsible for transporting the cocaine hydrochloride

from New York back to Richmond. Peters dispensed crack to his

fellow coconspirators, or “what he called his soldiers,” J.A.

393, for them to sell on consignment. He sold crack himself. He

also    helped   ensure     the   business’s     security      by       procuring

firearms. And while Terrence was incarcerated, Peters took up

the mantle of leadership, making major decisions and managing

the group’s affairs.

                                     20
      The    PSR    captured       the    full        sweep    of     the    conspiracy’s

trafficking, which lasted from January 2000 to February 2008:

“Testimony     showed      that    the     members          were     bringing      1     to     2

kilograms of cocaine hydrochloride from New York to Richmond on

a weekly basis.” J.A. 756. At Terrence’s sentencing hearing, the

district    court    noted    that       evidence      of     “the   vastness       of    this

operation” was “overwhelming.” J.A. 630. The court also observed

that the government’s 150-kilogram estimate was “not off the

mark” given the “ample” evidence that was “corroborated in every

respect.” Id.

      Peters   argues      that    he    is     not    accountable       for      “any    drug

transactions” that occurred while he was incarcerated. Br. of

Appellant at 24. But witnesses testified that while in prison,

Peters kept in touch with members of the conspiracy and even

arranged to bring a fellow inmate into the business.

      In light of Peters’s leadership role in this high-volume

crack-distribution conspiracy, it was hardly inappropriate for

the district court to find Peters responsible for at least 25.2

kilograms of cocaine base. Even excluding the periods during

which   Peters     was    incarcerated,         we    still     cannot      say    that       the

district court committed clear error. Under Guidelines § 1B1.3,

Peters may be held accountable for the quantity of cocaine base

“with which he was directly involved” plus the quantity involved

in   transactions        carried   out     by    his    coconspirators            that    were

                                           21
“within   the   scope     of,    and   in    furtherance      of”   his   drug-

trafficking     scheme     and    were      “reasonably    foreseeable      in

connection with that criminal activity.” U.S.S.G. § 1B1.3 cmt.

n.3(D);   see   id.   §   1B1.3(a)(1).      Applying   this    standard,   the

district court’s finding that the total quantity of cocaine base

attributable to Peters exceeded 25.2 kilograms did not approach

clear error. The court’s conclusion that Peters was not eligible

for a § 3582(c)(2) sentence reduction is accordingly affirmed. 2



                                                                      AFFIRMED




     2 Our distinguished colleague in dissent does not discuss or
dispute any of the above facts or explain what purpose a remand
here could possibly serve.


                                       22
GREGORY, Chief Judge, dissenting:

     I agree with the majority holding that a district court

considering    a   motion   under   18    U.S.C.   § 3582(c)(2)   may   make

additional    findings   on   the   drug    quantity   attributable     to    a

defendant so long as the findings do not contradict earlier ones

and are supported by the record.           I disagree with the conclusion

that the district court’s ruling that Peters is ineligible for a

sentence reduction, without any individualized consideration of

his relevant conduct, suffices as an additional drug quantity

finding in this case.

     Courts have a general duty to explain their reasoning.                  In

the sentencing context, the court “should set forth enough to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”          United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009) (citations omitted).            Citing Dillon v.

United States, the majority highlights the “limited nature of

§ 3582(c)(2) proceedings” in comparison to ordinary sentencing

proceedings.       560 U.S. 817, 825, 827 (2010) (explaining that

§ 3582(c)(2) “does not authorize a sentencing or resentencing

proceeding”).      But nothing in Dillon suggests that we should

abrogate district courts’ general responsibility to provide some

individualized legal reasoning.



                                     23
     Indeed, the rationale for requiring courts to explain their

sentencing decisions applies equally to § 3582(c) proceedings.

Explaining      sentencing        decisions        “not       only    ‘allow[s]        for

meaningful     appellate         review’    but     it    also       ‘promote[s]       the

perception     of   fair     sentencing.’”          Carter,       564    F.3d    at    328

(citing Gall v. United States, 52 U.S. 38, 50 (2007)).                           This is

especially     true    for   sentence       reductions        made    pursuant        to    a

revised    crack-cocaine         ratio,     which       was    enacted     to    correct

structural flaws in the law, rather than to inure to the benefit

of any single defendant.           See, e.g., Kimbrough v. United States,

552 U.S. 85, 98 (2007) (“[T]he severe sentences required by the

[prior]    100–to–1      ratio     [we]re      imposed    ‘primarily       upon    black

offenders.’”).        Amendment 782 to the United States Sentencing

Guidelines (“U.S.S.G.”) generally reduces by two levels the base

offense    levels     assigned     to    the     drug    quantities      described         in

U.S.S.G. § 2D1.1(c) (U.S. Sentencing Comm’n Manual 2008).                                  In

cases where defendants seek redress from a flawed sentencing

scheme, it would be even more valuable for the court to explain

why that defendant was not eligible.

     Nevertheless, the majority holds that district courts need

not explain their reasoning with any particularity in sentencing

modifications.         Relying      on    this    Court’s       holdings    in    United

States    v.   Legree,     205    F.3d    724    (4th    Cir.    2000),    and    United

States v. Smalls, 720 F.3d 193 (4th Cir. 2013), the majority

                                           24
presumes      that       the     district         court’s       ruling      that       Peters     is

ineligible for a sentence reduction implicitly found that he was

individually responsible for at least 25.2 kilograms of cocaine

base. *     Unlike the case before us, Legree and Smalls involved

challenges        to   the      district         courts’       consideration        of    the     18

U.S.C. § 3553(a) factors—the second, discretionary step of the

§ 3582(c)(2) inquiry.

      The    majority          should      be    reluctant      to    apply       such   a    broad

presumption in cases where the defendant challenges the district

court’s      consideration            of        his     eligibility         for    a     sentence

reduction—the first step of the inquiry.                             See Dillon, 560 U.S.

at   826    (“A     court      must     first         determine      that    a    reduction       is

consistent        with    [U.S.S.G.         §]        1B1.10    before      it    may    consider

whether the authorized reduction is warranted . . . according to

the factors set forth in § 3553(a).”).                            A judge is required to

“explain      his      conclusion          that        an   unusually        lenient         or   an

unusually harsh sentence is appropriate in a particular case

with sufficient justifications.”                       Gall, 552 U.S. at 46.              Even in

cases      challenging         the    district         court’s     consideration          of      the

§ 3553(a) factors, like in Legree and Smalls, we cautioned that

     * At the time Peters was sentenced, he received a base
offense level of 38, which applied where the offense involved at
least 4.5 kilograms of cocaine base.     U.S.S.G. § 2D1.1(c)(1).
Under Amendment 782, a base offense level of 38 applies where
the offense involved at least 25.2 kilograms of cocaine base.
Id.


                                                  25
“a     talismanic          recitation       of       the    § 3553(a)           factors     without

application           to     the        defendant          being     sentenced         does     not

demonstrate reasoned decisionmaking or provide an adequate basis

for appellate review.”                   Carter, 564 F.3d at 329 (citing United

States v. Stephens, 549 F.3d 459, 466–67 (6th Cir. 2008)).                                      The

same must undoubtedly be true in cases where the district court

must evaluate the defendant’s eligibility for a reduction.

       Determining a defendant’s eligibility requires the court to

calculate the drug quantity attributable to the defendant, see

U.S.S.G. § 2D1.1; U.S.S.G. App. C, Amend. 782 (effective Nov. 1,

2014),      which       includes         the     quantities          associated        with    the

defendant’s           offense      of    conviction         and     any    relevant       conduct,

United States v. Flores-Alvarado, 779 F.3d 250, 255–56 (4th Cir.

2015), as amended (Mar. 11, 2015).                               The drug amount is “the

factual predicate necessary for sentencing.”                                United States v.

Collins, 415 F.3d 304, 313 (4th Cir. 2005).                               In Collins, we held

that    a   defendant         found       guilty       of    a     drug    conspiracy       should

receive     an     individualized           sentence,         where       the    district     court

considers the distribution of the amount of drugs “attributable

to   him”     as      opposed      to    the   amount        distributed         by   the   entire

conspiracy.            Id. at 312.               It seems axiomatic that a court

considering a § 3582(c)(2) motion—particularly in a case where

there    is      an    obvious       need      for     additional         drug-quantity       fact

finding—must               provide         some            individualized             explanation

                                                  26
demonstrating   its   consideration      of    the    defendant’s    relevant

conduct.   To hold that the district court made such an important

factual determination by simply finding Peters ineligible for

the reduction cuts against courts’ embedded responsibility to

explain their decisions.         I would therefore vacate and remand

with   instructions   to   the   district     court   to   provide   a   fuller

explanation of its drug-quantity calculation.




                                    27